DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 are allowed because the closest prior art of record, U.S. Patent Publication No. 2021/0235537 to Tseng et al. in view of U.S. Patent Publication No. 2008/0242292 to Koskela et al. and U.S. Patent Publication No. 2021/0235533 to Xu et al., fails to anticipate or render obvious the features of:

A cellular communication system including a user equipment configured to establish a radio connection with a cellular communication network and perform a cellular communication by using the radio connection, wherein: 
the user equipment is configured to transmit, to the cellular communication network, a request message including both a first request information requesting to resume the radio connection in a predetermined state where the radio connection is suspended and a second request information requesting to establish a new radio connection; 
the cellular communication network includes a base station configured to receive the request message; and
 the base station is configured to transmit, to the user equipment, a response message indicating to establish a new radio connection, without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station, wherein the user equipment is configured to determine whether predetermined system information is broadcast from the base station, the predetermined system information indicating that transmission of the request message including both the first request information and the second request information is permitted, and the user equipment is configured to transmit the request message in response to determining that the predetermined system information is broadcast from the base station. (see claims 1 and 2)

A base station included in a cellular communication network configured to establish a radio connection with a user equipment and perform a cellular communication by using the radio connection, the base station comprising: 
a receiver configured to receive, from the user equipment, a request message including both a first request information requesting to resume the radio connection in a predetermined state where the radio connection is suspended and a second request information requesting to establish a new radio connection; and 
a transmitter configured to transmit, to the user equipment, a response message indicating to establish a new radio connection, without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station, wherein the receiver is configured to receive a random access signal for notifying the base station of an intention of transmitting the request message including both the first request information and the second request information, and the transmitter is configured to transmit to the user equipment, as a response to the random access signal, allocation information indicating uplink radio resources used for transmission of the request message. (see claim 3)


2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643